Wyly, J.
The defendant appeals from a judgment against him on a promissory note given in part payment for a tract of land in tho parish of DeSoto.
First — The defense is that tho amount of tho salo was fixed in Confederate prices, which was to gold as three to one.
Second — The payee of said note received the first installment for tho land in Confederate'notes, and agreed to receive the same currency for the note sued on.
The defendant alleged and proved that the plaintiff acquired tho note after its maturity. The original consideration thereof can therefore bo inquired into.
Tho noto is described in tho act of sale as evidencing part of tho price of tho land; there is no mention cither in the note or deed of any agreement to tako Confederate money. Tho consideration is admitted to be tbo price of tlio land. Wo cannot perceive the force of the defense urged. That the original payee and vendor received tho first installment from him in Confederate money, or that he, in conversation, expressed a willingness to receive Confederate money in payment of tho note, does not taint it with immorality. It is no defense to a note having a lawful consideration .that a previous holder was willing to take an unlawful currency iu payment thereof.
Nor can the purchaser claim an abatement of his contract because ho estimated the property bought in a depreciated and unlawful currency. For a lawful and valuable considcratiou he bound himself unconditionally to pay in dollars the amount expressed in the note sued on, and ho can not evade the obligation he has contracted.
It is therefore ordered that the judgment appealed from, be affirmed with costs.